Citation Nr: 9918473	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-13 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
period of April 29, 1994 through October 8, 1998, and 30 
percent effective October 9, 1998, for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1951 and from March 1953 to January 1971.  This appeal arises 
from an October 1995 rating decision of the Huntington, West 
Virginia Regional Office (RO), which granted the veteran's 
claim for service connection for PTSD and assigned a 10 
percent evaluation, effective from April 29, 1994.  

In September 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  In 
September 1997, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C. W. Symanski, 
who is the member of the Board responsible for making a 
determination in this case.  In May 1998, the Board again 
remanded the case to the RO for additional development.  In a 
March 1999 rating decision, the RO assigned a 30 percent 
rating for the veteran's PTSD, effective October 9, 1998, the 
date of a VA examination which showed increased symptoms and 
decreased functioning due to PTSD.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection--which 
describes the present case--and a claim for an increased 
rating of a service connected disability.  The issue for 
appellate consideration is reflected 
on the first page of this decision in accordance with 
Fenderson.  

The Board also notes that the veteran has submitted a notice 
of disagreement in regard to a May 1998 rating decision in 
which the RO denied the veteran's claims for service 
connection for nicotine addiction and asthma as secondary to 
nicotine addiction.  Thereafter, the RO issued a statement of 
the case in September 1998.  As the veteran has not filed a 
substantive appeal as to those issues, they are not in 
appellate status for consideration by the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period of April 29, 1994 through November 6, 
1996, the veteran's service connected PTSD was manifested by 
complaints of sleeping problems, anger spells, temper 
outbursts, occasional flashbacks, nightmares of Vietnam 
experiences, poor concentration, varied mood, exaggerated 
startle response, and memory problems; the clinical findings 
show that the veteran's disability was productive of not more 
than mild social and industrial impairment.  

3.  From November 7, 1996, the effective date of revised 
regulations pertaining to mental disorders, the veteran's 
PTSD was manifested by complaints of anxiety and nervousness, 
memory problems, sleeping difficulties, temper outbursts, and 
flashbacks of Vietnam; the clinical findings show that the 
veteran's disability did not constitute more than a definite 
social and industrial impairment and that the intensity and 
frequency of PTSD symptoms were moderate in degree in terms 
of occupational and social impairment.


CONCLUSION OF LAW

The veteran's PTSD is not more than 10 percent disabling for 
the period of April 29, 1994 through November 6, 1996; is 30 
percent disabling for the period of November 7, 1996 through 
October 8, 1998; and is not more than 30 percent disabling, 
effective from October 9, 1998, according to the regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.114, 4.1, 4.2, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (as in effect prior to and subsequent to 
November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On a July 1992 summary report, a counseling therapist at the 
Vet Center indicated that the veteran's initial contact with 
the center was in 1988 when he felt like he would explode and 
harm someone or himself.  He complained predominantly of 
physical conditions and was reluctant to discuss combat 
experiences.  He feared his reaction to stressful conditions 
and was very concerned about his anger, rage attacks, 
depression, and inability to cope with daily stressors.  The 
summary notes that it was obvious that the veteran was not 
recovered from his wife's death in October 1989 and that he 
regularly dwelled on memories of her.  The veteran was noted 
to be suffering from nightmares, startled awakenings, cold 
sweats, depression, anxiety, anger, rage attacks, flashbacks, 
isolation, feeling of alienation, and survival guilt.  His 
concentration and memory were very poor.  He avoided 
discussion of Vietnam.  He was hypervigilant.  The diagnoses 
were chronic severe PTSD and rule out alcohol 
dementia/neurological condition.

An August 1992 hospital summary from the Huntington, West 
Virginia VA Medical Center indicates that the veteran was 
admitted with blackouts, weakness, and vertigo.  The 
diagnoses included medication reaction secondary to 
antipsychotic medications and post traumatic stress reaction.  

On VA examination in August 1993, the veteran complained of 
nightmares but stated that his sleep quantity was good with 
the use of medications.  He reported that he continued to 
suffer with an angry mood and episodes of irritability, 
nervousness, and edginess and that he would often "go off" 
for no significant reason.  The examiner, therefore, 
diagnosed the veteran with organic personality disorder, 
explosive type.  The final diagnoses also include amnestic 
disorder.  The examiner noted that evidence supported the 
veteran's contention of significant long-term and short-term 
memory impairment.  The examiner also noted that during the 
interview there was no significant evidence to suggest PTSD 
and that the veteran did not affirm intrusive thoughts, 
flashbacks, nightmares about Vietnam, or emotional numbing 
that would be expected with people with PTSD.  On 
examination, the veteran was oriented to all spheres.  His 
memory appeared to be patchy.  His affect was variable and 
his mood was pleasant.  There was no evidence of paranoid 
ideation.  His speech quality was fluent, logical, and 
coherent.  He appeared to be functioning within the average 
range of intelligence.  Objective recognition was intact, and 
the veteran's insight and judgment were fair.  He was deemed 
competent to manage his own affairs.

In August 1994, outpatient records dated from June 1993 to 
July 1994 from the Huntington, West Virginia VA Medical 
Center were received.  In September 1993, the veteran 
reported that he slept 10 to 14 hours per day, that he had 
occasional flashbacks during the day, and that he was 
depressed most of the time.  He reported that he had 
nightmares of military content.  An examination revealed that 
he was oriented times three, that his speech was relevant and 
coherent, and that his mood and affect were unremarkable.  
The assessment included PTSD and dysthymic.  In January 1994, 
the veteran reported that he had sleep problems if he did not 
take his medication.  An examination revealed that his speech 
was pressured and that his mood was agitated and angry.  His 
affect was congruent.  The assessment included PTSD.  In 
February 1994, the veteran reported difficulty in sleeping at 
night and frequent nightmares of military content.  An 
examination revealed continued difficulty with memory.  His 
speech was relevant and coherent, but the veteran showed some 
anger when talking about various medical problems and how the 
VA dealt with them.  His mood was irritable at intervals and 
his affect was labile.  The diagnoses included PTSD and 
dysthymia.  In June 1994, the veteran was seen with a large 
bag of medications.  He apologized for an incident whereby he 
lost his temper at the VA two weeks previously.  He reported 
that he had been very confused lately.  An examination 
revealed that his speech was relevant and coherent with loose 
association.  He had a difficult time keeping his train of 
thought.  His mood was anxious and his affect was slightly 
labile.  He behaved at times like he would lose control but 
then was able to gain control easily.  The assessment was 
PTSD.  In July 1994, the veteran was noted to have been 
referred from the Vet Center where he reportedly appeared 
with such symptoms as confusion and lack of concentration.  
He was seen with a bag full of medications, many of which had 
been discontinued but the veteran had continued to take.  It 
was noted that he was in need of someone to monitor his 
medication regimen.  He was noted to have temper outbursts.  
The diagnosis was PTSD.  

In September 1994, medical records were received from the 
Social Security Administration.  The only records that 
reflected a diagnosis of PTSD consisted of duplicative VA 
outpatient records, a July 1992 medical record from a mental 
health clinic, and an October 1992 VA outpatient record.  The 
July 1992 record provided a diagnosis of PTSD without an 
accompanying examination report.  The October 1992 record 
indicates a complaint of memory deficit, particularly with 
regard to remembering medications.  An examination revealed 
that the veteran was oriented times three, that his speech 
was relevant and coherent, and that his mood and affect were 
within normal limits.  The assessment included PTSD.  

On VA examination in October 1994, the veteran reported that 
he was a meat cutter for one year following service and then 
got into the plumbing business when he injured his back.  He 
reported that he subsequently worked as a maintenance man for 
a motel, a manager for hotels and apartments, and then was 
employed for the county board of education.  At present, he 
did not work but indicated a desire to start his own carpet 
cleaning business.  The veteran complained that sleeping was 
his biggest problem.  He reported that he has felt down and 
depressed since his wife died.  The veteran also complained 
that he continued to have problems dealing with Vietnam to 
include nightmares of traumatic incidents.  He indicated a 
diminished interest in activity since the death of his wife, 
which he did not attribute to his problems in dealing with 
Vietnam.  The veteran stated that he had no sense of a 
future.  He complained of difficulty in concentrating, 
hypervigilance, and startle response to unexplained noises.  
On examination, the veteran was neatly groomed and was 
extremely relaxed.  He related events from Vietnam without 
difficulty.  He only became upset upon talking about his 
deceased wife.  He was oriented to time, place, and person.  
His affect was broad and appropriate to mood.  Both recent 
and remote memory appeared intact.  There was no evidence of 
delusions or hallucinations.  He denied suicidal and 
homicidal ideation.  His appetite was good, but sleep 
appeared to be erratic.  His speech was relevant and 
coherent, and he easily related various events.  The 
diagnosis was major depression, single episode, moderate.  
The examiner opined that while the veteran had some symptoms 
of PTSD it was not felt that they were debilitating.  The 
examiner stated that the veteran's main problem appeared to 
be dealing with the death of his wife who the veteran missed 
terribly.  The examiner stated that the veteran appeared to 
have handled his time in Vietnam well and did not appear to 
be suffering from any long-lasting effects from the war.  

In a June 1995 letter, a counseling therapist from the Vet 
Center indicated that she assisted the veteran in making a 
videotape.  She stated that the veteran had been a client of 
the Vet Center since 1988 and that she believed that he had 
PTSD.  She stated that he did not relate well in the 
evaluation process and in strict clinical settings.  She 
indicated that the veteran was easily confused and that he 
lost concentration when under stress.  She stated that he had 
a lack of trust for authority or government figures that was 
typical of many Vietnam veterans.  She stated that when 
stressed the veteran either withdrew completely or became 
combative and hostile.  She indicated that the videotape 
showed his distress when he discussed his Vietnam experiences 
and his present attempt to cope with his PTSD symptoms.  

In June 1995, a videotape of the veteran was received.  On 
the tape, the veteran recounted his Vietnam experiences and 
the effect of the experiences on his life.  He reported that 
he had nightmares and did not sleep well.  He stated that he 
took medication to help him to sleep and keep calm.  He 
reported that he attacked his wife when he drank.  He stated 
that he began drinking heavily in Vietnam but no longer 
drank.  He reported that his nightmares were related to the 
flights he made in Vietnam, which were in direct support of 
the troops in the field.  He reported that his nightmares 
were of the "crimes against humanity" that he witnessed in 
Vietnam.  

In July 1995, outpatient records dated from March 1994 to 
June 1995 from the Huntington VA Medical Center were 
received.  A July 1994 record indicates that on examination 
the veteran was oriented times three, his speech was relevant 
and coherent, his mood was anxious, and his affect was 
slightly labile.  The assessment was PTSD.  A subsequent July 
1994 examination revealed the veteran to be oriented times 
four.  His speech was pressured, and he was noted to be 
manic.  He seemed paranoid about the VA, apparently in regard 
to his feeling that the VA had not paid any attention to his 
respiratory problems.  He denied suicidal or homicidal 
ideation but reported extreme anger.  His thoughts were not 
goal-directed, and he talked continuously.  The assessment 
was PTSD by history and rule out bipolar disorder.  In 
September 1994, the veteran complained of insomnia and a 
memory problem.  An examination revealed relevant and 
coherent speech, dysthymic mood, and broad affect.  The 
assessment was PTSD and rule out bipolar disorder.  In 
December 1994, the veteran reported that his sleep had 
improved but that he continued to have a lot of anger.  An 
examination revealed relevant and coherent speech, a slightly 
anxious mood, and a broad affect.  The assessment was PTSD.  
A March 1995 examination revealed that the veteran's speech 
was relevant and coherent and that his mood and affect were 
within normal limits.  The assessment was PTSD.

On VA examination in September 1995, the veteran reported 
that following service he held jobs as a meat cutter, 
plumber, motel manager, apartment complex manager, custodian, 
and finally an owner of a carpet cleaning business which 
lasted until 1991 when he became ill and was unable to 
continue in the business.  The veteran complained of having a 
lot of depression and memories of Vietnam.  He reported that 
he was able to recall in vivid detail incidences of missions 
he flew in Vietnam and that from time to time he experienced 
flashbacks.  The veteran reported that his symptoms were the 
worst when he did not take his medication.  The veteran 
reported that he thought about Vietnam on a regular basis, 
had triggers such as loud noises and gun shots, enjoyed 
isolating himself, and had very poor sleep without 
medication.  The veteran also reported that he suffered from 
spells of anger, poor concentration, exaggerated startle 
response, varied mood, feelings of worthlessness, and a mild 
survivor's complex.  On examination, the veteran was well-
groomed and oriented to three spheres.  His memory was 
considered fair.  His mood was euthymic and his affect was 
broad.  He denied any present suicidal or homicidal ideation 
but related that in the past he had such ideation.  His 
impulse control was viewed as contained, but the veteran 
reported that he could be explosive verbally and physically.  
He had good insight and judgment.  The veteran was found 
competent to handle any funds.  His diagnoses were depression 
(not otherwise specified) and PTSD.    

In an October 1995 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
a 10 percent rating, effective from April 29, 1994, under 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).

On VA examination in May 1996, the veteran reported that he 
was last employed in 1990 in the floor care business.  He 
complained that he felt nervous on a regular basis.  He 
complained that he had nightmares of Vietnam and also 
suffered from cold sweats.  He reported that he usually awoke 
very scared.  He enjoyed isolation and indicated that he had 
been pleased with working the night shift as a janitor at one 
time.  He reported that he currently had a lady friend with 
whom he spent much time.  The veteran did not like loud 
noises or anyone coming up from behind him.  He related that 
on one occasion his wife awoke screaming from a nightmare and 
that he then awoke and attempted to choke her.  He reported 
occasional flashbacks and difficulty in concentrating.  The 
veteran related that his sleep pattern was reported as "okay 
in general", indicating that he slept 10 hours a night.  On 
examination, the veteran appeared neat and well-groomed.  His 
speech quality was normal and relevant.  He was oriented to 
person, place, and time.  His memory was intact.  His mood 
was dysphoric as he appeared depressed, and his affect was 
flat.  The veteran reported having suicidal ideation and 
indicated that sometimes he had uncontrollable mood swings.  
He denied any homicidal ideation.  The veteran's impulse 
control appeared contained, but he reported that he had a 
tendency to become verbally and physically violent.  His 
insight and judgment were good.  He reported suffering from 
various somatic symptoms to include hypersomnia, nightmares, 
weight gain, insomnia, stomachaches, and a loss of appetite.  
The veteran appeared competent in handling any funds.  His 
diagnoses were depression (not otherwise specified) and PTSD 
(Axis I); psychosocial stressors of financial concerns and 
difficulty integrating people and self to public (Axis IV); 
and a global assessment of functioning (GAF) scale score of 
70 (current and past year).

In September 1997, the Board remanded the case to the RO in 
order to afford the veteran a hearing at the RO before a 
member of the Board.  At a hearing later that month, the 
veteran testified that he retired from a small carpet and 
upholstery cleaning business he owned due to his nerves; that 
he slept for only about three to four hours each night 
because he laid in bed all night thinking about 
"everything" and having nightmares about Vietnam; that his 
normal daily activities consisted of watching television; 
that he had a lady friend who cleaned his house and who he 
took out to dinner on Friday nights; that his lady friend was 
the only person with whom he socialized; that he had fits of 
anger and lost his temper; that he felt nervous out in 
public; that he had difficulty in remembering things in the 
short-term but retained a long-term memory; that he thought 
about Vietnam which upset him; and that he stopped taking his 
medication and could not sleep.

In May 1998, the Board remanded the case to the RO in order 
to afford the veteran another VA examination to determine the 
nature and severity of his PTSD.

On a statement received in July 1998, the veteran indicated 
that he had received treatment at the VA Medical Center in 
Huntington, West Virginia for the past 10 years and at the VA 
Medical Center in Walla Walla, Washington.  He also noted 
that he has received treatment at the Vet Center.  

In July 1998, outpatient records dated from May 1996 to June 
1998 from the Huntington VA Medical Center were received, 
indicating treatment for PTSD.  In July 1996, the veteran's 
speech was relevant and coherent.  In October 1996, the 
veteran reported that he had been experiencing a lot of 
anxiety and that he took medication.  An examination revealed 
that his speech was relevant and coherent and that his affect 
and mood were within normal limits.  He reported continuing 
flashbacks of Vietnam.  He denied any suicidal or homicidal 
ideation and reported psychotic symptoms of hearing noises 
and paranoia.  In March 1997, the veteran denied any suicidal 
or homicidal ideation, and no psychotic symptoms were noted.  
An examination revealed him to be alert and oriented times 
four.  His speech was coherent and relevant, and his mood and 
affect were appropriate.  In October 1997, the veteran 
reported that for the past few weeks he had been feeling 
nervous, was having sleeping difficulties, and was irritable.  
He reported that he had stopped taking his psychotropic 
medication and was then restarted on his medication with some 
improvement in symptoms.  An examination revealed that the 
veteran was well-groomed and had good eye contact.  His mood 
was euthymic with appropriate affect.  There were no thought 
disorders.  He denied audio-visual hallucinations and 
suicidal and homicidal ideation.  In April 1998, the veteran 
reported that he felt depressed and thought often of his 
deceased wife.  He was noted to be withdrawn and without 
energy or interest in activities.  He reported that his 
temper was bad and that he had not taken his medications 
every day because he was forgetful.  He complained of memory 
problems during the last few years and nervousness.  An 
examination revealed that the veteran was well-groomed and 
slightly anxious.  His speech was spontaneous and dysarthric.  
His mood was dysthymic with appropriate affect.  There were 
no thought disorders, and he denied audio-visual 
hallucinations and suicidal and homicidal ideation.  In May 
1998, the veteran indicated that he felt very good.  He 
complained of memory problems and of continuing feelings of 
depression.  He thought of his deceased wife often.  He was 
withdrawn and without energy but was able to attend church.  
He continued to feel anxious, but it was not as bad as 
before.  An examination revealed that the veteran was well-
groomed and had good eye contact.  His speech was spontaneous 
and dysarthric.  His mood was dysthymic with appropriate 
affect.  There were no thought disorders, and he denied 
audio-visual hallucinations and suicidal and homicidal 
ideation.  In June 1998, the veteran indicated that he felt 
very good and that he was sleeping very good.  He reportedly 
felt more relaxed and had not experienced any anxiety.  He 
was less sad.  He thought frequently about Vietnam and his 
deceased wife.  He continued to complain of memory problems 
and admitted that he sometimes forgot to take his medication.  
An examination revealed that the veteran was well-groomed and 
had good eye contact.  His speech was spontaneous and 
dysarthric.  His mood was dysthymic with appropriate affect.  
There were no thought disorders, and the veteran denied 
audio-visual hallucinations and suicidal and homicidal 
ideation.  

In an August 1998 letter, a counseling therapist at the Vet 
Center indicated that the veteran was not seen on any 
consistent basis and that he occasionally dropped by with a 
benefits or medical question or just to chat.  The therapist 
noted that the veteran had severe respiratory problems and 
avoided coming out in extremely hot or cold weather.  

On VA examination on October 9, 1998, the veteran denied any 
history of psychiatric hospitalizations.  It was noted that 
he had retired between 1990 and 1992 from his own carpet 
cleaning business due to difficulties in breathing and 
symptoms of insomnia, anxiety, and nightmares.  The veteran 
lived by himself.  His daily activities consisted of watching 
television and eating fast food out at least once per day.  
It was noted that he visited with a lady friend three times a 
week for about one hour each time.  His current psychiatric 
symptoms were listed as sleep disturbance, Vietnam memories, 
avoidance of stimuli, anger spells, and startle responses.  
The veteran reported that he felt "pretty good" when people 
did not "get after" him.  He reported that he became upset 
when his girlfriend raised her voice.  He complained of 
sleeping difficulties.  He reported that he awoke from "war 
dreams" about two to three time per week and that he also 
dreamed about his deceased wife.  He had multiple somatic 
complaints.  The veteran complained of decreased memory 
except for war-related events, problems with concentration, 
and flashback episodes two or three times a month that were 
triggered by war movies, rain, and loud noises.  He reported 
temper outbursts.  On examination, the veteran appeared 
neatly groomed.  His speech was dysarthric, under-productive, 
coherent, and intelligible.  His thoughts were goal-directed.  
He denied suicidal ideas, homicidal ideas, audiovisual 
hallucinations, and delusional thoughts.  His affect was 
broad and his mood was labile.  Regarding cognitive 
functions, he was alert and oriented times three.  He knew 
his Social Security number and the president's name.  On 
immediate memory testing, he could repeat six digits forward 
and two digits backwards.  In attempting to do serial sevens, 
he did the first part and then made mistakes for the rest of 
the test.  He completed serial fives rapidly and without any 
mistakes.  The veteran could interpret proverbs, and when 
identifying similarities he provided concrete responses.  The 
veteran achieved a score of 29/30 on the PSMR test and 26/30 
on the mini-mental status examination.  He successfully 
completed the clock drawing test.  The veteran was deemed 
competent to handle VA funds.  

The examination diagnoses included chronic PTSD and 
depression, not otherwise specified (Axis I); psychosocial 
stressors of aging and trauma response (Axis IV); and a GAF 
scale score of 52 (current) and 55 (past year).  The examiner 
commented that the current GAF score was determined by 
reported frequency and intensity of PTSD symptoms to include 
avoidance of stimuli, arousal symptoms, altered sleep 
pattern, flashbacks accompanied by anxiety and helplessness, 
and some mood changes in the forms of temper tantrums and 
immature behavioral pattern.  The examiner found that the 
veteran was a poor candidate for employment due to his age, 
physical limitations, and behavior of avoidance of stimuli 
from PTSD.  The examiner opined that approximately 40 percent 
of the veteran's inability to maintain employment was 
attributable to PTSD symptoms.  

In February 1999, outpatient records dated from April 1975 to 
April 1979 from the Walla Walla VA Medical Center were 
received.  A January 1978 record indicates a diagnosis of 
insomnia.  A notation in 1979 indicated that the veteran had 
sleeping problems.

In a March 1999 rating action, the RO assigned a 30 percent 
rating for the veteran's PTSD, effective October 9, 1998, the 
date of the VA examination which showed an increase in 
symptoms and decrease in functioning due to PTSD.

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. §§ 4.129 and 4.130 (1995) provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1995).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must a veteran's 
condition be overevaluated on the basis of a poor record not 
supported by the psychiatric picture.  38 C.F.R. § 4.130 
(1995).

The veteran's PTSD was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 by the RO in the October 1995 rating 
decision, when his claim for service connection was granted 
and he was assigned a 10 percent evaluation effective from 
April 29, 1994.  Under Code 9411, a 10 percent evaluation for 
PTSD requires symptomatology which is less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A  30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation for PTSD requires that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

The Board notes that since the veteran's original rating 
decision in October 1995 the regulations pertaining to mental 
disorders were revised effective November 7, 1996.  The Court 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise, and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The revised regulations are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events).................30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10

38 C.F.R. § 4.130, Diagnostic Code 9411 (Effective November 
7, 1996).  

The Board also notes that, under the revised regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126 (1998).  

Finally, it is noted that an increased rating under the 
revised regulations is subject to 38 C.F.R. § 3.114, which 
states the following:  

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  

Thus, the revised regulations are not applicable for that 
portion of the appeal prior to November 7, 1996, the 
effective date of the regulations.  As shown below, the Board 
concludes that the veteran meets the criteria for a rating in 
excess of 10 percent for PTSD under the revised regulations, 
effective November 7, 1996.  

Initially, the Board turns to the issue of whether a rating 
in excess of 10 percent is warranted for the period of April 
29, 1994, the date of the grant of service connection, 
through November 6, 1996, the date just prior to the 
effective date of the revised mental disorder regulations.  
In order to meet the criteria in effect during that period, 
the veteran would have to show definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, where the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  Definite impairment is construed to mean 
distinct, unambiguous and moderately large in degree, more 
than moderate but less than rather large.  VAOPGCPREC 9-93 
(November 9, 1993).  

After consideration of all evidence of record, the Board 
concludes that the veteran's PTSD was not productive of more 
than mild social and industrial impairment for the initial 
period at issue.  An August 1993 VA examiner stated that the 
veteran did not affirm intrusive thoughts, flashbacks, 
nightmares about Vietnam, or emotional numbing.  Although his 
memory was "patchy", the veteran's mood was pleasant, his 
speech was logical and coherent, and he functioned within the 
average range of intelligence.  He was competent to manage 
his own affairs.  VA outpatient records dated from September 
1993 to September 1994 show that the veteran's PTSD was more 
appropriately characterized as mild rather than moderately 
large in degree.  The records show that the veteran had 
occasional temper outbursts, was anxious, and displayed an 
agitated or irritable mood at times.  Nevertheless, overall 
the veteran was oriented times three, his speech was relevant 
and coherent, and his medication helped with his sleeping 
problems.  Also, it appears that much of the veteran's 
anxiety was related to his feeling that the VA had ignored 
his respiratory problems.  An October 1994 VA examiner opined 
that the veteran had some symptoms of PTSD which were not 
debilitating.  The veteran complained on the examination that 
sleeping problems were his biggest concern and that he had 
nightmares of traumatic incidents in Vietnam.  However, the 
VA examiner noted that the veteran's main problem was dealing 
with the death of his wife rather than long-lasting effects 
from Vietnam.  VA outpatient records in December 1994 and 
March 1995 reflect that the veteran's sleep had improved and 
that his mood and affect were normal.  On a videotape 
submitted in June 1995, the veteran again reported sleeping 
difficulties to include nightmares of Vietnam experiences and 
indicated that he took medication to ease his symptoms.  On 
VA examination in September 1995, the veteran reported that 
with medication his symptoms essentially improved.  He also 
reported suffering from spells of anger, but on examination 
his impulse control was seen as contained.  Additionally, he 
had good insight and judgment and was competent to handle any 
funds.  On VA examination in May 1996, the veteran's 
complaints of nervousness, nightmares of Vietnam, occasional 
flashbacks, and mood swings continued.  He was last employed 
in 1990 in the floor care business.  He reportedly enjoyed 
isolation.  Nevertheless, the examiner noted that the 
veteran's impulse control appeared contained, his memory was 
intact, his sleep pattern was adequate, his insight and 
judgment were good, and he spent much time with a lady 
friend.  The examiner evaluated the degree of the veteran's 
social and occupational functioning as 70, currently and in 
the past year, which is indicative of some mild symptoms or 
some difficulty in functioning but generally functioning 
fairly well with some meaningful interpersonal relationships.  
The overall disability picture prior to November 7, 1996 does 
not reflect that the veteran's condition was productive of 
more than mild social and industrial impairment under the 
"old" Diagnostic Code 9411.  

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  The Board notes that the 
veteran has been rated at 30 percent under the revised 
regulations since October 9, 1998, the date of a VA 
examination showing increased symptoms and decreased 
functioning due to PTSD.  However, after consideration of all 
the evidence, the Board concludes that a 30 percent rating is 
warranted for the earlier period of November 7, 1996 through 
October 8, 1998 under the revised Code 9411.  The veteran 
testified that he had fits of anger and was nervous in 
public.  He retired from a small business he owned due to his 
nerves.  He also stated that he socialized with only one 
person, that his short-term memory was impaired, and that he 
had difficulties in sleeping.  Although the Vet Center letter 
indicated that the veteran was not seen on a consistent 
basis, the VA outpatient records dated from October 1996 to 
June 1998 indicate continuing treatment for PTSD.  At the VA, 
the veteran reported experiencing a lot of anxiety and 
nervousness.  He had sleeping difficulties and was irritable 
with only some improvement after he was restarted on 
psychotropic medication.  Apparently, he neglected to take 
his medication because he was forgetful, which is consistent 
with his complaints of memory problems.  These symptoms are 
reflective of the criteria for a 30 percent rating.  Also, a 
VA examiner in October 1998 assigned a GAF score of 55 for 
the preceding year, which is indicative of moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  This evidence, consisting of sworn testimony of 
the veteran, VA medical records, and a letter from the Vet 
Center, shows that the veteran's PTSD more closely 
approximates the criteria for a 30 percent rating under the 
revised regulations.  

However, the Board finds that the veteran does not meet the 
criteria for a 50 percent rating under the revised 
regulations for the period of November 7, 1996 through 
October 8, 1998.  That is, there is no objective evidence 
that he had such symptoms as flattened affect, speech that 
was circumstantial, circumlocutory, or stereotyped, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, and difficulty in establishing and maintaining 
effective work and social relationships.  The VA records show 
that he maintained a relationship with a lady friend, that 
his speech was relevant and coherent, that his affect was 
appropriate, and that he had no thought disorders.  Although 
the records show that the veteran's mood was dysthymic and 
that he had memory problems, his overall symptomatology is 
not consistent with the criteria for a 50 percent disability 
rating under the revised mental disorder regulations.  
Moreover, the Board finds that the veteran does not meet the 
criteria for a 50 percent rating under the "old" criteria 
for the period of November 7, 1996 through October 8, 1998.  
There is no objective evidence that his PTSD symptoms were 
productive of considerable social and industrial impairment.  
The VA records noted that the veteran was withdrawn and 
depressed at times, but it was also noted that he was able to 
attend church and was often thinking about his deceased wife.  
This symptomatology is not consistent with the criteria for a 
50 percent disability rating under the old PTSD regulations.  

Lastly, the Board turns to the issue of whether a rating in 
excess of 30 percent is warranted effective from October 9, 
1998, the date of the VA examination.  After reviewing the 
record, the Board concludes that the veteran's PTSD symptoms 
do not more nearly approximate the criteria for a 50 percent 
rating under either the old or revised regulations.  The VA 
examination in October 1998 shows that the veteran visited 
his lady friend a few times each week and that he ate out at 
least once per day.  He was found competent to handle VA 
funds.  The examiner noted that the veteran's current PTSD 
symptoms included avoidance of stimuli, arousal symptoms, 
altered sleep pattern, flashbacks accompanied by anxiety, and 
some mood changes.  His GAF score was 52 from October 9, 
1998, which indicates that the intensity and frequency of his 
symptoms were moderate or that the veteran had moderate 
difficulty in social and occupational functioning.  Although 
he was found to be a poor candidate for employment, the 
veteran's unemployability was mainly attributable to other 
reasons such as his age and physical limitations.  In fact, 
the examiner opined that only 40 percent of the veteran's 
inability to maintain employment was attributable to his 
PTSD.  It is noted that while 40 percent is a moderately 
large figure, it does not rise to the level of 
"considerable" as required under the old regulations.  The 
Board concludes that the evidence does not demonstrate that 
the veteran's PTSD symptomatology from October 9, 1998 either 
constituted a considerable impairment or presented a 
disability picture more equivalent to that of the 50 percent 
criteria than the 30 percent criteria.  There is no other 
medical evidence subsequent to the October 1998 VA 
examination which shows otherwise.  

Based on the objective evidence of record and the testimony 
of the veteran, the Board concludes that the veteran's PTSD 
does not more nearly approximate the criteria for a 30 
percent rating under Diagnostic Code 9411 under the old 
regulations for the period of April 29, 1994 through November 
6, 1996.  The Board also concludes that the veteran's PTSD 
meets the criteria for a 30 percent rating under Code 9411 
under the revised regulations for the period of November 7, 
1996 through October 8, 1998.  Finally, the Board concludes 
that the weight of the evidence is against a rating in excess 
of 30 percent under Code 9411 under both the old and revised 
regulations effective from November 7, 1996.  As noted above, 
the revised Code 9411 is not for application prior to 
November 7, 1996, the effective date of the regulation.  See 
38 C.F.R. § 3.114.  




ORDER

Entitlement to a rating in excess of 10 percent, for the 
period of April 29, 1994 through November 6, 1996, for PTSD 
is denied. 

Entitlement to a 30 percent rating, for the period of 
November 7, 1996 through October 8, 1998, for PTSD is 
granted.

Entitlement to a rating in excess of 30 percent, effective 
from October 9, 1998, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

